Case 4:20-cv-05640-YGR Document 376-10 Filed 03/19/21 Page 1 of 17




                        Ex. 10
                 Nancy Mathiowetz CV
 Case 4:20-cv-05640-YGR Document 376-10 Filed 03/19/21 Page 2 of 17




    APPENDIX A: CURRICULUM VITAE OF NANCY A. MATHIOWETZ



RESEARCH AND TEACHING INTERESTS

Survey methodology, research design and methods, quantitative methods, and
statistical analysis.


EDUCATION

University of Wisconsin, Madison, Wisconsin
       B.S., Sociology (with honors), 1978
University of Michigan, Ann Arbor, Michigan
       M.S., Biostatistics, 1983
       Ph.D., Sociology, 1988
       Dissertation: The Applicability of Cognitive Theory to Long-Term Recall
       Questions in Social Surveys


PROFESSIONAL EXPERIENCE

2015-Present         Professor Emerita, University of Wisconsin-Milwaukee
2005-2015            Professor, Sociology Department, University of Wisconsin
                      Milwaukee
2006-2009            Chair, Sociology Department, University of Wisconsin-
                     Milwaukee
2003-2005            Associate Professor, Sociology Department, University of
                     Wisconsin- Milwaukee
2001-2003            Associate Professor, Joint Program in Survey Methodology,
                     University of Maryland; Adjunct Associate Research Scientist
                     (Institute for Social Research) and Adjunct Associate Professor
                     (Sociology Department), The University of Michigan
1995-2001            Assistant Professor, Joint Program in Survey Methodology,
                     University of Maryland; Adjunct Assistant Research Scientist
                     (Institute for Social Research) and Adjunct Assistant Professor
                     (Sociology Department), The University of Michigan
1997-1998            ASA/NSF Fellowship, Bureau of Labor Statistics
1992                 Guest Professor, Zentrum fur Umfragen, Methoden und
                     Analysen, Germany
1992-1995            Deputy Director, Division of Statistics and Research
                     Methodology, Agency for Health Care Policy and Research
1993-1995            Adjunct Assistant Professor, Joint Program in Survey
                     Methodology, University of Maryland


                                        A-1
Case 4:20-cv-05640-YGR Document 376-10 Filed 03/19/21 Page 3 of 17




1990-1992             Special Assistant to the Associate Director, Statistical
                      Design, Methodology, and Standards, U.S. Bureau of
                      the Census
1987-1990             Senior Research Analyst, National Center for Health Services
                      Research
1984-1987             Senior Research Associate, Westat, Inc.


BOOKS AND MONOGRAPHS

Nancy Mathiowetz and Gooloo Wunderlich (2000). Survey Measurement of Work
      Disability: Summary of a Workshop. Washington, D.C.: National Academy
      Press.

Paul Biemer, Robert Groves, Lars Lyberg, Nancy Mathiowetz, and Seymour
       Sudman (eds.) (1991). Measurement Errors in Surveys. John Wiley and
       Sons.

Carla E. Maffeo and Nancy A. Mathiowetz (1988). Evaluation of the Administrative
       Records in the National Medical Utilization and Expenditure Survey. Vital
       and Health Statistics, Series A, No. 6, Washington, D.C.: U.S. Government
       Printing Office.

Nancy A. Mathiowetz and E. Pat Ward (1987). Linking the National Medical
      Expenditure Survey with the National Health Interview Survey: Analysis of
      Field Trials. Vital and Health Statistics, Series 2, No. 102, Washington,
      D.C.: U.S. Government Printing Office.

Nancy A. Mathiowetz, Doris Northrup, Sandra Sperry, and Joseph Waksberg (1987)
      Linking the National Survey of Family Growth with the National Health
      Interview Survey: Analysis of Field Trials. Vital and Health Statistics, Series
      2, No. 103, Washington, D.C.: U.S. Government Printing Office.

Charles F. Cannell, Robert M. Groves, Lou J. Magilavy, Nancy A. Mathiowetz, Peter
       V. Miller, and Owen Thornberry (1987). An Experimental Comparison of
       Telephone and Personal Health Interview Surveys. Vital and Health
       Statistics, Series 2, No. 106. Washington, D.C.: U.S. Government Printing
       Office.

Greg J. Duncan and Nancy A. Mathiowetz (1985). A Validation Study of Economic
      Survey Data. Ann Arbor, Michigan: The Institute for Social Research.

JOURNAL ARTICLES AND PEER REVIEWED BOOK CHAPTERS

J. Michael Brick, W.R. Andrews, and Nancy Mathiowetz (2016) “Single-Phase Mail
       Survey Design for Rare Population Subgroups.” Field Methods.


                                         A-2
Case 4:20-cv-05640-YGR Document 376-10 Filed 03/19/21 Page 4 of 17




James Fonk, Donna Davidoff, Thomas Lutzow, Noelle Chesley, and Nancy
       Mathiowetz. (2012). The Effect of Advance Directives on End-of-Life Cost
       Experience. Journal of Health Care for the Poor and Underserved, 23(3).
       1137-56; DOI: 10.1353/hpu.2012.0098.

Nancy A. Mathiowetz (2008) “The Quagmire of Reporting Presidential Primary Election
      Polls.” Presidential Address. Public Opinion Quarterly 72(3): 567-573.

Sunghee Lee, Nancy A. Mathiowetz, and Roger Tourangeau (2007) “Measuring
      Disability in Surveys: Consistency over Time and Across Respondents.”
      Journal of Official Statistics, Vol. 23(2):163-184.

Sunghee Lee, Nancy A. Mathiowetz, and Roger Tourangeau (2004) “Perceptions of
      Disability: The Effect of Self and Proxy Response.” Journal of Official Statistics,
      Vol. 20(4):671-686.

John F. Moeller, Steven Cohen, Nancy Mathiowetz, and Lap-Ming Wun (2003)
       “Regression- Based Sampling for Persons with High Health Expenditures:
       Evaluating Accuracy and Yield with the 1997 MEPS.” Medical Care, Vol
       41(7): 44-52.

Nancy A. Mathiowetz (2001) “Methodological Issues in the Measurement of Persons
      with Disabilities.” Research in Social Science and Disability, Vol. 2: 125-144.

John Bound, Charlie Brown, and Nancy Mathiowetz (2001) “Measurement Error in
      Survey Data” in J. Heckman and E. Leamer (eds.) Handbook of Econometrics,
      Volume 5. Amsterdam: North Holland.

Nancy A. Mathiowetz, Charlie Brown, and John Bound (2001) “Measurement Error
      Issues in Surveys of the Low Income Population.” Data Collection on Low
      Income and Welfare Populations. Washington, D.C.: National Academy Press.

Robert A. Groves and Nancy A. Mathiowetz (2001) “Comment on Platek and
       Sarndal, ‘Can the Statistician Deliver?’” Journal of Official Statistics, Vol
       17(1): 51-54.

Nancy A. Mathiowetz and Katherine A. McGonagle (2000) “An Assessment of the
      Current State of Dependent Interviewing.” Journal of Official Statistics, Vol.
      16(4):401-418.

Nancy A. Mathiowetz and Sarah Dipko (2000) “A Comparison of Response Error by
      Adolescents and Adults.” Medical Care, 38(4): 374-382.

Nancy A. Mathiowetz (1999) “Expressions of Respondent Uncertainty as Indicators of
      Response Quality.” International Journal of Public Opinion Research, Vol.
      11(3): 289-296.

                                          A-3
Case 4:20-cv-05640-YGR Document 376-10 Filed 03/19/21 Page 5 of 17




Nancy A. Mathiowetz (1998) “Respondent Expressions of Uncertainty: Data Source for
      Imputation.” Public Opinion Quarterly, Vol. 62: 47-56.

Mick P. Couper, Nancy A. Mathiowetz, and Eleanor Singer (1995) “Related
      Households, Mail Handling, and Returns to the 1990 Census” International
      Journal of Public Opinion Research, Vol. 7(2): 172-177.

Nancy A. Mathiowetz and Tamra J. Lair (1994) “Getting Better? Changes or Errors
      in the Measurement of Functional Limitations” Journal of Economic and
      Social Measurement, Vol. 20:237-262.

John F. Moeller and Nancy A. Mathiowetz (1994) “Problems of Screening for Poverty
       Status” Journal of Official Statistics, Vol. 10 (3):327-337.

Eleanor Singer, Nancy A. Mathiowetz, and Mick P. Couper (1993) “The Impact of
       Privacy and Confidentiality Concerns on Survey Participation: The Case of the
       1990 Census” Public Opinion Quarterly, 57(4):465-482.

Nancy A. Mathiowetz (1992) “Errors in Reports of Occupations,” Public Opinion
      Quarterly, Vol. 56:352-355.

John F. Moeller and Nancy A. Mathiowetz (1991) “Correcting Errors in Prescription
      Drug Reporting-A Critique.” Health Affairs 10 (1): 210-211.

Nancy A. Mathiowetz and Greg J. Duncan (1988) “Out of Work, Out of Mind:
      Response Error in Retrospective Reports of Unemployment,” Journal of
      Business and Economic Statistics, Vol. 6, No.2, 221-229.

Marc L. Berk, Nancy A. Mathiowetz, Edward P. Ward, and Andrew A. White
      (1987) “The Effect of Prepaid and Promised Incentives: Results of a
      Controlled Experiment” Journal of Official Statistics, Vol. 3(4): 449-457




                                        A-4
Case 4:20-cv-05640-YGR Document 376-10 Filed 03/19/21 Page 6 of 17




Nancy A. Mathiowetz and Robert M. Groves (1985) “The Effects of Respondent Rules
      on Health Survey Reports,” American Journal of Public Health, Vol. 75:639-
      644.

Robert M. Groves and Nancy A. Mathiowetz (1984) “Computer Assisted Telephone
       Interviewing: Effects on Interviewers and Respondents,” Public Opinion
       Quarterly, Vol. 48:356-369.

BOOK CHAPTERS AND OTHER PUBLICATIONS

Peter V. Miller and Nancy A. Mathiowetz (2020) “The Legacy of Charles Cannell”
       in K. Olson, J. Smyth, J. Dykema, A. Holbrook, F. Kreuter, and B. West
       (eds). Interviewer Effects from a Total Survey Error Perspective.

J. Michael Brick, W.R. Andrews, Pat Dean Brick, Howard King, Nancy A.
      Mathiowetz, and Lynne Stokes (2012) “Methods for Improving Response
      Rates in Two-Phase Mail Surveys” Survey Practice, Vol. 5 (3).
      www.surveypractice.org.

Nancy A. Mathiowetz (2003) “Behavior Coding” in M. Lewis-Beck, A. Bryman, and
      T. F. Liao (eds.) Encyclopedia of Social Science Research Methods.
      Thousand Oaks, CA: Sage Publications.

Nancy A. Mathiowetz (2002) “Survey Design Options for the Measurement of
      Persons with Work Disabilities” in G. Wunderlich, D. Rice and N. Amaldo
      (eds.) The Dynamics of Disability. Washington, D.C.: National Academy
      Press.

Nancy A. Mathiowetz (2000) “Methodological Issues in the Measurement of Work
      Disability,” Chapter 3 in N. Mathiowetz and G. Wunderlich (eds.) Survey
      Measurement of Work Disability: Summary of a Workshop. Washington, D.C.:
      National Academy Press.

Nancy A. Mathiowetz (1997). Book Review. Data Collection and Management: A
      Practical Guide. Public Opinion Quarterly, Vol. 61, No. 2.

Norbert Schwarz, Nancy Mathiowetz, and Robert Belli (1996) “Assessing Satisfaction
       with Health and Health Care: Cognitive and Communicative Processes” in R.
       Warnecke (ed.) Health Survey Research Methods. Washington, D.C.: DHHS
       Publication No. (PHS) 96-1013.

Donna Eisenhower, Nancy A. Mathiowetz, and David Morganstein (1991) “Recall
      Error: Sources and Bias Reduction Techniques” in Measurement Errors in
      Surveys, P. Biemer, B. Groves, L. Lyberg, N. Mathiowetz and S. Sudman
      (Eds.) New York: John Wiley and Sons.


                                       A-5
Case 4:20-cv-05640-YGR Document 376-10 Filed 03/19/21 Page 7 of 17




Nancy A. Mathiowetz (1991) “Discussion: Survey Quality Profiles” in Seminar on
      Quality of Federal Data, Statistical Policy Working Paper #20, Washington,
      D.C.: Statistical Policy Office, Office of Management and Budget.

Nancy A. Mathiowetz (1989) “Discussion: Validity of Reporting in Surveys” in J.
      Fowler (ed.) Health Survey Research Methods, Washington, D.C.: DHHS
      Publication No. (PHS) 89-3447.

Tom Smith, D. Garth Taylor, and Nancy Mathiowetz (1980) “Public Opinion and
     Public Regard for the Federal Government” in C. Weiss and A. Barton
     (eds.) Making Bureaucracies Work. Beverly Hills: Sage Publications.

PRESENTATIONS AND PROCEEDINGS PUBLICATIONS

Nancy A. Mathiowetz, J. Michael Brick, Sarah Cho, Jon Cohen, Scott Keeter and Kyley
      McGeeney (2015) “Revisiting Sample Frame and Mode Effects: A Comparison
      of Point Estimates.” Paper presented at the 70th Annual Conference, American
      Association for Public Opinion Research.

J. Michael Brick, Sarah Cho, Jon Cohen, Scott Keeter, Kyley McGeeney, and Nancy A.
       Mathiowetz (2015) “Weighting and Sample Matching Effects of an Online
       Sample.” Paper presented at the 70th Annual Conference, American Association
       for Public Opinion Research.

Scott Keeter, Nancy A. Mathiowetz, Kyley McGeeney, and Ruth Igielnik (2015). “The
       Challenge of Mode of Interview Effects in Public Opinion Polls.” Paper
       presented at the 70th Annual Conference, American Association for Public
       Opinion Research.

Nancy A. Mathiowetz, Kirsten Olson, and Courtney Kennedy (2011) “Redesign
      Options for the Consumer Expenditure Survey.” Paper presented to the
      National Academy of Sciences Workshop on the Redesign of the Consumer
      Expenditure Survey, October, 2011.

Nancy A. Mathiowetz, J. Michael Brick, Lynne Stokes, Rob Andrews, and Seth Muzzy
      (2010) “Improving Coverage and Reducing Nonresponse: A Pilot Test of a Dual
      Frame Mail Survey as an Alternative to an RDD Survey.” Paper presented at
      the Joint Statistical Meeting, American Statistical Association, Vancouver,
      Canada.




                                        A-6
Case 4:20-cv-05640-YGR Document 376-10 Filed 03/19/21 Page 8 of 17




Nancy A. Mathiowetz (2002) “Behavior Coding: Tool for the Evaluation of the
      Survey Process and Survey Questions: Session in Honor of the
      Contributions of Charles Cannell.” Paper presented at the Annual
      Conference, American Association for Public Opinion Research.

Nancy A. Mathiowetz, Roger Tourangeau, and Paul Guerino (2002) “Measuring
      Persons with Disabilities.” Paper presented at the Annual Conference,
      American Association for Public Opinion Research.

Nancy A. Mathiowetz, Roger Tourangeau, and Paul Guerino (2002) “Methodological
      Issues in the Measurement of Persons with Disabilities.” Invited paper
      presented at the Joint Statistical Meetings, American Statistical Association,
      New York, New York.

John Moeller, Steve Cohen, Nancy Mathiowetz, and Lap-Ming Wun (2002)
      “Model-Based Sampling for Households with High Health Expenditures:
      Evaluating Accuracy and Yield with the 1997 MEPS.” Paper presented at the
      Joint Statistical Meetings, American Statistical Association, New York, New
      York.

John Moeller, Steve Cohen, Nancy Mathiowetz, and Lap-Ming Wun (2001)
      “Model-Based Sampling for Low Income Households: An Evaluation from
      the 1997 Medical Expenditure Panel Survey.” Paper presented at the Joint
      Statistical Meetings, American Statistical Association, Atlanta, Georgia.

Nancy A. Mathiowetz (2000) “Methodological Issues in the Measurement of
      Persons with Disabilities” Invited Paper, Joint Statistical Meetings,
      American Statistical Association, Indianapolis, IN.

Nancy A. Mathiowetz, Mick Couper, and Dicy Butler (2000) “Characteristics of
      Nonrespondents and the Impact of Nonresponse: The American Travel
      Survey.” Fifth International Conference on Social Science Methodology,
      Cologne, Germany.

Nancy A. Mathiowetz (2000) “The Effects of Length of Recall on the Quality of
      Survey Data” Invited paper, Fourth Conference on Methodological Issues in
      Official Statistics, Stockholm, Sweden.

Nancy A. Mathiowetz and Annette Gartin (2000) “The Effects of Alternative
      Questions on Estimates of Persons with Disabilities: An Examination of the
      Year 2000 Decennial Census.” Paper presented at the Annual Conference,
      American Association for Public Opinion Research, Portland, OR.




                                        A-7
Case 4:20-cv-05640-YGR Document 376-10 Filed 03/19/21 Page 9 of 17




Nancy A. Mathiowetz (1999) Invited Discussant “Question Salience, Question
      Difficulty and Item Nonresponse in Survey Research” International
      Conference on Survey Nonresponse, Portland, OR.

Nancy A. Mathiowetz (1999) “The Validity of Self Reported Health Measures Among
      Older Adults.” Paper presented at the Annual Conference, American
      Association for Public Opinion Research.

J. Michael Dennis, Nancy A. Mathiowetz, and others (1999) “Analysis of RDD
      Interviews by the Number of Call Attempts: The National Immunization
      Survey” Paper presented at the Annual Conference, American Association for
      Public Opinion Research.

Brian Harris-Kojetin and Nancy A. Mathiowetz (1998) “The Effects of Proxy
       Response on the Reporting of Race and Ethnicity” Paper presented at the
       Annual Conference, American Association for Public Opinion Research.

Nancy A. Mathiowetz (1997) “Optimal Times to Contact and Interview Respondents:
      Findings from a Face to Face Data Collection Effort.” Paper presented at the
      Annual Conference, American Association for Public Opinion Research.

Nancy A. Mathiowetz and Sarah Dipko (1997) “Examining Patterns of Response
      Error: A Comparison of Reports by Teenagers and Adults.” Paper presented
      at the Annual Conference, American Association for Public Opinion
      Research.

Nancy A. Mathiowetz (1997) “Measuring Non-Market Labor Using a Time-Use
      Methodology” Invited paper, International Conference on Time Use, Non-
      Market Work, and Family Well Being, U.S. Bureau of Labor Statistics.

Nancy A. Mathiowetz and James Lepkowski (1996) “The Effect of Different Time
      Frames on Single Interview Bounding Techniques.” Paper presented at the
      Annual Conference, American Association for Public Opinion Research.

Nancy A. Mathiowetz and Linda Stinson (1996) “The Effect of Length of Recall on
      the Quality of Survey Data: A Meta-Analytic Approach.” Paper presented at
      the Annual Conference, American Association for Public Opinion Research.

Nancy A. Mathiowetz (1993) “An Evaluation of Alternative Missing Data
      Replacement Techniques.” Proceedings of the Section on Survey
      Research Methods, American Statistical Association.




                                        A-8
Case 4:20-cv-05640-YGR Document 376-10 Filed 03/19/21 Page 10 of 17




Eleanor Singer, Nancy Mathiowetz, and Mick Couper (1993) “The Impact of Privacy
       and Confidentiality Concerns on Survey Participation: The Case of the 1990
       Census.” Paper presented at the Annual Conference, American Association for
       Public Opinion Research.

Nancy A. Mathiowetz and Tamra J. Lair (1992) “Getting Better? Changes or
      Errors in Estimates of Functional Status.” Proceedings of the Section on
      Survey Research Methods, American Statistical Association.

Nancy A. Mathiowetz (1992) “A Behavioral Paradigm for Understanding
      Nonresponse to the 1990 Census.” Paper presented at the Annual
      Conference of the American Association of Public Opinion Research.

John F. Moeller and Nancy A. Mathiowetz (1991) “Catastrophic Prescription
       Expenditures for the Medicare Population.” Paper presented at the Annual
       Meetings of the Gerontological Society of America.

Nancy A. Mathiowetz, Terry DeMaio, and Elizabeth Martin (1991) “Political
      Alienation, Voter Registration and the 1990 Census.” Paper presented at the
      annual conference of the American Association of Public Opinion Research.

John F. Moeller and Nancy A. Mathiowetz (1990) “Problems of Screening for
       Poverty Status,” Proceedings of the Section on Survey Research Methods,
       American Statistical Association.

Joel Leon, Tamra Lair, Pamela Farley Short, and Nancy A. Mathiowetz (1989) “1987
       National Estimates of the Functionally Disabled Elderly: Policy
       Implications of Varying Definitions of Disability,” Winter Meetings of
       the American Statistical Association.

Nancy A. Mathiowetz (1988) “Forgetting Events in Autobiographical Memory:
      Findings from a Health Care Survey,” Proceedings of the Section on Survey
      Research Methods, American Statistical Association.

Nancy A. Mathiowetz (1987) “Response Error: Correlation between Estimation
      and Episodic Recall Tasks,” Proceedings of the Section on Survey
      Research Methods, American Statistical Association.




                                        A-9
Case 4:20-cv-05640-YGR Document 376-10 Filed 03/19/21 Page 11 of 17




Nancy A. Mathiowetz, Marc L. Berk, and Andrew A. White (1987) “The Effect of
      Changing Interviewers and Mode of Interview in a Panel Health Survey.”
      Winter Meetings of the American Statistical Association.

Nancy A. Mathiowetz (1986) “Mode of Initial Contact for Personal Interviews:
      Findings from Two Experiments,” Proceedings of the Section on Survey
      Research Methods, American Statistical Association.

Nancy A. Mathiowetz (1986) “Episodic Recall vs. Estimation: The Applicability of
      Cognitive Theory to Problems in Survey Research.” Presented at Annual
      Meetings of the American Association of Public Opinion Research.

Nancy A. Mathiowetz (1985) “The Problem of Omissions and Telescoping Error:
      New Evidence from a Study of Unemployment.” Proceedings of the
      Section on Survey Research Methods, American Statistical Association.

Nancy A. Mathiowetz, Doris Northrup, and Sandra Sperry (1985) “An Evaluation
      of Mode of Initial Contact for In-Person Interviews.” Presented at Annual
      Meetings of the American Association of Public Opinion Research.

Nancy A. Mathiowetz and Greg J. Duncan (1984) “Temporal Patterns of Response
      Error in Retrospective Reports of Unemployment and Occupation,”
      Proceedings of the Section on Survey Research Methods, American Statistical
      Association.

Nancy A. Mathiowetz and Charles F. Cannell (1980) “Coding Interviewer Behavior
      as a Method of Evaluating Performance,” Proceedings of the Section on
      Survey Research Methods, American Statistical Association.

Robert M. Groves, Lou J. Magilavy, and Nancy A. Mathiowetz (1980) “The
       Process of Interviewer Variability: Evidence from Telephone Surveys,”
       Proceedings of the Section on Survey Research Methods, American
       Statistical Association.

Robert M. Groves, Marianne Berry, and Nancy A. Mathiowetz (1980) “Some Impacts
       of Computer Assisted Telephone Interviewing on Survey Methods,”
       Proceedings of the Section on Survey Research Methods, American Statistical
       Association.




                                       A-10
Case 4:20-cv-05640-YGR Document 376-10 Filed 03/19/21 Page 12 of 17




RESEARCH REPORTS

Kristen Olson, Jolene Smyth, Rachel Horwitz, Scott Keeter, Virginia Lesser,
       Stephanie Marken, Nancy Mathiowetz, Jaki McCarthy, Eileen, O’Brien, Jean
       Opsomer, Darby Steiger, David Sterrett, Jennifer Su, Z. Tuba Suzer-Gurtekin,
       Chintan Turakhia, and James Wagner (2019). “Report of the AAPOR Task
       Force on Transitions from Telelphone Surveys to Self-Administered and
       Mixed Mode Surveys.”

Nancy A. Mathiowetz, Kristen Olson, and Courtney Kennedy (2011) “Redesign
      Options for the Consumer Expenditure Survey.” Prepared for the National
      Academy of Sciences (DBASSE-004950-0001-031411).

Nancy A. Mathiowetz (2010) “Self and Proxy Reporting in the Consumer
      Expenditure Survey Program.” Paper prepared for the Consumer
      Expenditure Methods Workshop, Bureau of Labor Statistics.

Nancy A. Mathiowetz (1998) “The Impact of Biannual Interviewing on
      Nonresponse and Measurement Error.” Paper commissioned by the
      National Longitudinal Study Technical Review Committee.

Nancy A. Mathiowetz. (1994) “Autobiographical Memory and the Validity of
      Survey Data: Implications for the Design of the Panel Study of Income
      Dynamics.” Paper commissioned by the Panel Study of Income Dynamics
      Technical Advisory Board.

Nancy A. Mathiowetz, Mick P. Couper, and Eleanor Singer (1994) “Where does all
      the Mail Go? Mail Receipt and Handling in U.S. Households.” Survey
      Methodology Program Working Paper No. 25. Ann Arbor: University of
      Michigan.

John F. Moeller, Nancy A. Mathiowetz, and Steven B. Cohen (1989) Prescription
       Drugs: Use and Expenditures by Medicare Beneficiaries, Report to
       Congress.

John F. Moeller and Nancy A. Mathiowetz (1989) Prescribed Medicines: A Summary
        of Use and Expenditures by Medicare Beneficiaries, National Medical
        Expenditure Survey Research Findings 3, Rockville, MD.

A. Vinokur, C. Cannell, S. Eraker, F. Juster, and N. Mathiowetz (1983) The Role of
       Survey Research in the Assessment of Health and Quality of Life Outcomes of
       Pharmaceutical Interventions. Monograph prepared for the Pharmaceutical
       Manufacturers Association.




                                       A-11
Case 4:20-cv-05640-YGR Document 376-10 Filed 03/19/21 Page 13 of 17




EDITORIAL ACTIVITIES

     Associate Principal Investigator, Time-Sharing Experiments for the Social
             Sciences (TESS), 2012–
     Editor, Public Opinion Quarterly, 2008-2012
     Associate Editor, Public Opinion Quarterly, 2004 -2007
     Associate Editor, Journal of Official Statistics, 1998-2004
     Reviewer, John Wiley Series in Survey Methodology
     Reviewer, Journal of the American Statistical Association
     Reviewer, Survey Methodology
     Reviewer, Journals of Gerontology
     Reviewer, Reference Manual on Scientific Evidence, Federal Judicial Center

TEACHING COURSES

     Methods of Research and Analysis for Urban Social Institutions (Soc 982)
     Advanced Statistical Methods in Sociology (Soc 760)
     Fundamentals in Survey Methodology (Soc 752)
     Questionnaire Design (Soc 754)
     Research Methods in Sociology (Soc 362)
     Data Collection Methods in Survey Research
     Survey Management
     Survey Practicum

        Invited Lectures, Short Courses and Workshops

     Questionnaire Design, University of Wisconsin Executive Education, 2004
     Methodological Issues in the Measurement of Disability, United Nations,
             November, 2000
     Survey Design for Response Quality in Household Surveys, 2000, Invited
             two-day workshop, Statistics Sweden, 2000
     Survey Management, 1999, one-day short course, Department of Agriculture
     Survey Management, 1998, one-week course, Summer Institute in Survey
     Research Techniques, Institute for Social Research, University of Michigan
     Survey Management, 1998, two-day short course, JPSM Short Course
     An Introduction to Pretesting, two-day short course, 1997, JPSM Short Course
             Invited Lecture, Dartmouth College, 1997
     Telephone Survey Design, one-week course, Summer Institute in Survey
            Research Techniques, Institute for Social Research, University of
            Michigan
     Invited Scholar, Iowa State University, 1996
     Questionnaire Design, 1995, half-day course, American Association of Public
           Opinion Research




                                     A-12
Case 4:20-cv-05640-YGR Document 376-10 Filed 03/19/21 Page 14 of 17




        Graduate Student Advising

     Mark Caldwell, Ph.D. Dissertation Committee, 2014-2015
     Marcella Blom-Willis, MA Chair, 2014-2015
     Elisabeth Callahan, MA Chair, 2014-2015
     Lee Chang, MA Chair, 2013-2014
     Erica Svojse, MA Chair, 2013-2014
     Kate Brown, MA Member, 2013-2014
     Rachel Custasis, MA Chair, 2012- 2013
     Brendan Held, MA Chair, 2012-2013
     Ben Gilbertson, MA Member,
     2012- 2013
     Kara Ritchardt, MA Member 2012- 2013
     Maureen Pylman, Ph.D. Prelim Chair, 2012-2013
     Brienne Schreiber, Sociology, MA, Chair, 2011-2012
     Atiera Coleman, Sociology, MA, Member, 2011-2012
     Crystal Mathes, Sociology, MA, Member, 2011-2012
     Jackie Austin, Sociology, MA, Chair, 2010-2011
     Liz Grimm, Human Movement Sciences, Ph.D., 2010-2011
     Matt Wagner, Urban Studies Program, Ph.D., 2008
     Kirsten Brown, Sociology, MA, Chair, 2007-2008
     Peter Barwis, Sociology, MA, Member, 2006-2007
     Heather Price, Sociology, MA, Member, 2006-2007
     Georgiann Davis, Sociology, MA, Chair, 2005-2006
     Leslie Mason, Sociology, MA, Chair, 2005-2007
     Kyle Poppie, Sociology, MA, Member, 2006-2007
     Molly Simmerman, Sociology, MA, Chair, 2006-2007
     Adam Lippert, Sociology, MA, Member, 2006
     Julie Weeks, Sociology, Ph.D. Committee, 1999-2000
     Jill Walston, Education Measurement and Statistics, Ph.D. Committee, 1999-
     2000




                                    A-13
Case 4:20-cv-05640-YGR Document 376-10 Filed 03/19/21 Page 15 of 17




PROFESSIONAL ACTIVITIES

 American Association for Public Opinion Research

      Recipient, AAPOR Award for Exceptionally Distinguished Achievement, 2015
      Past President, 2008-2009
      President, 2007-2008
      President-elect/Vice President, 2006-2007
      Chair, Standards Committee, 2005-2006
      Associate Chair, Standards Committee, 2004-2005
      Secretary-Treasurer, 1995-1996
      Chair, Education Committee, 1995-2001
      Associate Secretary-Treasurer, 1994-1995
      Membership Chair, 1990-1991
      Associate Membership Chair, 1989-1990

American Statistical Association

      Elected Fellow, American Statistical Association, 2012
      Member, Survey Review Committee, 2001-2003
      Member, Census Advisory Committee, 2000-2002
      Member, Committee on Statistics and Disability, 2000-2006
      Member, Committee on Meetings, 1997-2001
      Member, E.C. Bryant Scholarship Committee, 1997-2003
      Program Chair, Section on Survey Research Methods, 1995-1996
      Program Chair-Elect, Section on Survey Research Methods, 1994-1995
      Member, Continuing Education Committee, 1988-1990
      Chair, Continuing Education Winter Conference, 1988-1989
      Member, Survey Research Methods Technical Advisory Committee on SIPP,
      1986-1990




                                    A-14
Case 4:20-cv-05640-YGR Document 376-10 Filed 03/19/21 Page 16 of 17




Advisory Committees

       Behavioral Risk Factor Surveillance System Advisory Board, 2016-2019
       Committee on National Statistics, The National Academies of Sciences,
                Engineering, and Medicine, Steering Committee for Workshop on
                Respondent Burden in the American Community Survey, 2016
       American Statistical Association Committee on Energy Statistics,
               2010- 2015
       Bureau of Labor Statistics, Consumer Expenditure Survey Expert
               Panel, 2010
       California Health Interview Survey Technical Advisory Committee, 2009-2013
       National Center for Health Statistics, Board of Scientific Counselors, Long Term
               Care Program Review Panel, 2009
       National Academy of Science, Committee on National Statistics, Panel to
               Review U.S. Department of Agriculture’s Measurement of Food
               Insecurity and Hunger,2004-2005
       National Advisory Board, Institute for Research on Poverty, University of
              Wisconsin, Wisconsin Works Child Support Demonstration, 1998-2001
       National Gambling Commission, Technical Advisory Panel, 1998
       National Longitudinal Survey of Children and Families in the Child Welfare
              System, Technical Advisory Panel, 1998-2000
       Substance Abuse and Mental Health Services Administration, Technical
               Advisory Committee, 1997
       National Longitudinal Surveys Technical Review Committee, Bureau of Labor
              Statistics, 1993-1999
       Bureau of Labor Statistics, Invited Panel Member, Questionnaire Design
              Advisory Conference for the Consumer Expenditure Survey and
              Current Population Survey, 1987

Grants Review
      National Institutes of Health, Biostatistical Methods and Research Design Study
      Section, Member, 2003-2007 and various special emphasis panels, 2008-
      Russell Sage Foundation, 2000
      National Science Foundation, 1998-
      National Institute of Health, Reviewer, Mental Health AIDS and Immunology
      Review Committee, 1996

Reports Review
      National Academy of Sciences, Medicine, and Engineering, Reviewer,
           Using Multiple Data Sources and State-of-the-Art Estimation Methods in
           Federal Statistics: Frameworks, Methods, and Assessment, 2016
      National Academy of Science, Reviewer, Conducting Biosocial Surveys, 2010
      U.S. Department of Agriculture, Reviewer, Continuing Survey of Food Intake,
           1996
      National Academy of Sciences, Reviewer, Report on Survey of Scientists and
           Engineers, 1991

                                        A-15
Case 4:20-cv-05640-YGR Document 376-10 Filed 03/19/21 Page 17 of 17




Miscellaneous
       Organizer, Interviewer-Respondent Interaction Workshop, Boston, MA May
       2013
       Chair, Charles Cannell Fund in Survey Methodology, 2003-
       Federal Committee on Statistical Methodology, Member, Subcommittee on
       Statistical Training, 1995-1999
       Social Science Research Council, Invited Participant, Workshop on the
       Cognition and Measurement of Pain, 1987
       Social Science Research Council, Invited Participant, Seminar on Effect of
                Theory- Based Schemas on Retrospective Data, 1987

University of Wisconsin-Milwaukee
      Faculty Chair, Zilber School of Public Health, 2014-2015
      Chair, School of Public Health Founding Dean Search Committee, 2010-2011
      Member, School of Public Health Executive Committee, 2010-2011
      Chair, Merit Committee, Sociology Department, 2010-2013
      Member, School of Public Health Planning Council, 2007-
              2009
      Member, Division of Social Sciences Executive Committee, 2005-2008
      Official Representative to the Inter-University Consortium for Political and
              Social Research, 2003-2007
      Chair, Recruitment Committee, Department of Sociology, 2005; 2012
      Chair, Curriculum Committee, Urban Studies Program, 2004-2005; 2010-2012
      Member, Research Committee, Center for Age and Community, 2003-2005
      Member, Applied Gerontology Certificate Committee, 2004-2006
      Member, Executive Committee, Urban Studies Program, 2005
      Member, Graduate Committee, Sociology Department, 2005-2009; 2012-2015




                                       A-16
